Citation Nr: 1730074	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-04 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1998 to July 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his June 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO (Travel Board hearing).  A hearing was scheduled for October 29, 2012, but the Veteran did not appear.  He has not submitted good cause for his failure to appear or requested to reschedule the hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Board remanded this case for additional development in April 2014.  The case is now again before the Board for further appellate consideration.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

In December 2010, the Veteran reported left knee pain for the previous 10 to 12 years.  In May 2011, left knee X-rays were normal.  A magnetic resonance imaging (MRI) test, however, was consistent with chronic anterior cruciate ligament (ACL) sprain or rupture, as well as a large cyst within the ACL.  Pursuant to a May 2012 VA general medical examination, a diagnosis of left knee arthralgia was noted.  In January 2015, an assessment of left knee osteoarthritis was provided.

The Veteran contends his left knee disability is related to Air Force training and the squatting, kneeling, and standing required by his work as an automobile mechanic during service, to include a particular instance in which he struck his left knee with a car door.  The Veteran has explained he did not seek treatment for his left knee during service because he is "the type of person that if it isn't broken then [he] will be alright."

In its April 2014 remand, the Board determined the Veteran had credibly described his in-service injury and continuous pain thereafter.  In relevant part, the Board determined a VA examination was warranted in order to assess the nature and etiology of the Veteran's left knee disability.

The Veteran was afforded a VA examination in September 2015.  The examiner diagnosed the Veteran with a left knee strain, and ultimately opined that the condition was less likely than not related to the Veteran's service.  In support of her opinion, the examiner relied in part on the absence of documented left knee treatment during or shortly after the Veteran's service.

However, as previously noted, in its April 2014 remand, the Board found the Veteran's reports of an in-service left knee injury and continuous pain thereafter to be credible.  In this regard, the Board notes a review of the Veteran's VA outpatient treatment records shows he has consistently reported to treatment providers that the onset of his left knee symptoms coincided with his service.  The Board, therefore, reiterates its finding that the Veteran is a credible historian with regard to the onset and progression of his left knee symptoms.

As such, to the extent the September 2015 VA examiner relied on the absence of corroborating evidence in the Veteran's service treatment records (STRs), the Board finds the examination report is inadequate.  Accordingly, the Board finds a remand is warranted to afford the Veteran an additional VA examination.  The examiner will be specifically instructed to credit the Veteran's recollection regarding the onset and progression of his symptoms.


Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include any available VA treatment records dated after April 2016.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner who has not provided an examination or proffered an opinion in this case, to determine the nature and etiology of his left knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all left knee disabilities present during the period of the claim.
 
With respect to each identified left knee disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing this opinion, the examiner must address the Veteran's assertion that his current left knee disability is related to Air Force training and the squatting, kneeling, and standing required by his work as an automobile mechanic during service, to include a particular instance in which he struck his left knee with a car door.

The examiner is advised the Board has determined the Veteran's reported history as to his in-service left knee injury and continuous pain thereafter is credible.  As such, the examiner should not rely on the absence of left knee treatment during service to support his or her opinion.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




